Citation Nr: 0209805	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  97-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
August 1945.  He died in January 1996.  The appellant is the 
veteran's widow

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for the cause of the 
veteran's death, as well as eligibility for dependents' 
educational assistance, in a February 1996 rating action.  
The appellant was notified of that decision in April 1996 and 
did not appeal it.  RO decisions that are not appealed are 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).

The appellant filed a second claim seeking the same benefits 
in June 1996.  In correspondence dated in February 1997, she 
was informed by the RO that, in order to reopen her claim new 
and material evidence must be submitted.  See 38 C.F.R. 
§ 3.156 (2001).  

In an April 1997 rating action, the RO apparently determined 
that new and material evidence had been submitted in the form 
of a private medical statement of Dr. E. dated in June 1996 
and a VA medical opinion dated in March 1997.  Accordingly, 
the RO adjudicated claims of entitlement to service 
connection for the cause of the veteran's death and 
eligibility for dependents' educational assistance, denying 
both claims on the merits.  The appellant appealed the April 
1997 RO decision.

The Board must address the issue of new and material evidence 
in the first instance, because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Any finding on 
the merits entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a) as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), which in this case in 
the April 1996 rating decision, will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  As to the claims at issue on appeal, the Board 
has concluded that the RO appropriately reopened the claims 
and adjudicated them on the merits, by virtue of the receipt 
of new and material evidence, specifically consisting of a 
private medical statement of Dr. E. dated in June 1996 and a 
VA medical opinion dated in March 1997.  Accordingly, the 
Board will adjudicate the appellant's claims on the merits 
herein.



FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died in January 1996, at the age of 86 years.  The 
immediate cause of his death was listed as congestive heart 
failure, due to (or as a consequence of) cardiomyopathy.

2.  At the time of his death, the veteran was service 
connected for postoperative lumbar intervertebral disc 
syndrome, evaluated as 60 percent disabling; there were no 
other service-connected disabilities.

3.  There is no indication of any cardiovascular condition in 
service, or that such a disorder was manifested during the 
first post-service year.  The medical evidence reflects that 
cardiovascular disease was not shown until many years after 
the veteran's discharge from service in 1945.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
cause of the veteran's death and his military service, or his 
sole service-connected disability of the lumbar spine.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may it be presumed that cardiovascular disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 1337, 1310, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (now 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.304, 3.307, 3.309, 3.312 (2001).

2.  The appellant is not eligible for survivors' educational 
assistance benefits.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

We have carefully reviewed the appellant's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the Statement of the Case (SOC) and Supplemental 
SOC provided by the RO in June 1997 and April 2002, 
respectively, the appellant and her representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, it appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

II.  Factual Background

The veteran died in January 1996, at the age of 86.  
According to the certificate of death, dated that month, the 
immediate cause of his death was congestive heart failure, 
due to (or as a consequence of) cardiomyopathy.  There was no 
autopsy performed.  At the time of the veteran's death, he 
was in receipt of service-connected disability compensation 
for lumbar intervertebral disc syndrome, evaluated as 60 
percent disabling. 

The veteran served on active duty from July 1941 to August 
1945.  His service medical records show no evidence of 
history, complaints, findings, treatment, or diagnosis of a 
cardiovascular disorder, and there were no abnormalities of 
the cardiovascular system or lungs at the time of the August 
1945 separation examination.  A chest X-ray at the time was 
normal.  

Post-service, in August 1959, the RO granted service 
connection for a herniated intervertebral disc at L-4, for 
which a 40 percent evaluation was assigned effective from 
March 1957.  Following two surgeries and two periods during 
which a total disability rating for convalescence was 
assigned under the provision of 38 C.F.R. § 4.30, a 40 
percent evaluation was assigned from March 1959.  Following a 
March 1964 VA examination, the RO determined that improvement 
was shown in the veteran's back disability, and a 20 percent 
evaluation was assigned effective from June 1964.  Following 
a review of additional evidence, by rating action of 
September 1964, the RO granted a 40 percent evaluation for 
intervertebral disc syndrome with associated arthritic 
changes and sciatic nerve involvement, effective from June 
1964.

Private medical records reflect that the veteran was 
hospitalized in July 1981 due to severe thrombophlebitis of 
the right leg, at which time he was treated for a pulmonary 
embolus.  He was seen in December 1981 due to complaints of a 
swollen right leg and thrombophlebitis, at which time an 
impression of recurrent thrombophlebitis of the right leg was 
made.

A private medical record dated in May 1986 reflects that the 
veteran's back disability was manifested by extensive 
degenerative disc disease at L2-L3, L4-L5, and L5-S1.  The 
record also reflected that an impression of atherosclerotic 
disease involving the aorta was made.  The veteran underwent 
a private neurological evaluation in October 1986, at which 
time impressions of mechanical back pain and vascular 
insufficiency of the lower extremities were made.

A private medical statement dated in November 1986 indicated 
that the veteran's vascular problems were thought to be due 
to a cause other than peripheral vascular disease.  The 
doctor observed that the history and physical examination 
suggested pseudoclaudication secondary to possible spinal 
stenosis.  

The record reflects that the veteran was hospitalized at a 
private facility from December 1986 until January 1987, 
during which time he had a myelogram and underwent surgery to 
remove a deep paraspinous abscess.  Final diagnoses which 
included lumbar disc disease, deep vein thrombosis of the 
left leg, and hypertension were made.

A private medical report, dated in November 1987, shows that 
the veteran was seen due to complaints of chest and arm 
discomfort, as well as dyspnea.  The history indicated that 
the veteran had no prior known cardiac history, but had risk 
factors including a remote smoking history, elevated 
cholesterol, and a strong family history.  Impressions of 
acute anterior myocardial infarction, left ventricular 
dysfunction with pulmonary congestion, and a history of deep 
venous thrombophlebitis and pulmonary embolism were made.

Private medical records reflect that the veteran was 
hospitalized in March 1989 due to complaints of progressively 
increasing shortness of breath and marked dyspnea.  
Impressions of pulmonary edema with respiratory arrest 
secondary to left ventricular dysfunction, history of 
anterior myocardial infarction, and history of DVT with 
pulmonary embolus.  He was hospitalized again in August 1989, 
primarily for treatment of osteoarthritis.  Impressions of 
severe degenerative arthritis, congestive heart failure, and 
pulmonary insufficiency were made at that time.  In April 
1990, the veteran was hospitalized, at which time he was 
treated for congestive heart failure with pulmonary edema.  
At that time, impressions which included arteriosclerotic 
heart disease with remote myocardial infarction and a history 
of congestive heart failure, aortic sclerosis, COPD, and 
degenerative joint disease were made.

In September 1991 the veteran underwent a VA examination, at 
which time clinical evaluation revealed that he was unable to 
flex or extend his back much past 10 degrees.  It was also 
noted that he was able to walk only short distances.  By 
rating action of December 1991, a 60 percent evaluation for a 
disability of the lumbar spine was assigned, effective from 
December 1990.

The veteran died in January 1996.  That same month, the 
appellant filed claims of entitlement to service connection 
for the cause of the veteran's death as well as eligibility 
to dependents' educational assistance.  Submitted for the 
record was the veteran's death certificate.  The RO denied 
these claims in a February 1996 rating action.  The appellant 
was notified of that decision in April 1996, and did not 
initiate an appeal.  

In June 1996, the appellant filed a second claim seeking the 
same benefits.  In correspondence dated in February 1997, she 
was informed by the RO that in order to reopen her claim new 
and material evidence must be submitted.  See 38 C.F.R. 
§ 3.156.  Submitted for the record in June 1996 was a June 
1996 medical statement from Dr. E., the doctor who had signed 
the veteran's death certificate.  The doctor stated that the 
veteran had severe cardiomyopathy and aortic stenosis, and 
died, undoubtedly, a cardiac death.  The doctor opined that 
the veteran's cardiac condition was exacerbated by his 
anxiety and stress, related, in part, to his chronic low back 
problem which was an on-going factor.  

In February 1997, the RO referred the late veteran's claims 
file to a cardiovascular specialist and requested a medical 
opinion as to whether the above statement from Dr. E was 
based upon any medical documentation.  The reviewing 
physician responded, in March 1997, that there is no medical 
documentation which indicates that a spinal disc condition 
would contribute to a death relative to congestive heart 
failure with cardiomyopathy, in an 86-year-old man with known 
ischemic heart disease, aortic stenosis, and congestive heart 
failure (CHF) with cardiomyopathy.  

In an April 1997 rating action, the RO apparently determined 
that new and material evidence had been submitted, in the 
form of the above private medical statement of Dr. E. dated 
in June 1996 and the VA medical opinion dated in March 1997.  
Accordingly, the RO adjudicated claims of entitlement to 
service connection for the cause of the veteran's death, and 
eligibility for dependents' educational assistance, denying 
both claims on the merits.  The appellant appealed the April 
1997 RO decision.

Thereafter submitted for the record were private medical 
records dated during the year prior to the veteran's death, 
showing that in January 1995 the veteran was admitted to the 
emergency room due to extreme respiratory distress.  At that 
time, impressions of:  (1) acute pulmonary edema in a patient 
with severe ischemic cardiomyopathy; (2) acute respiratory 
failure secondary to (1); and (3) chronic obstructive 
pulmonary disease were made.  The veteran was hospitalized in 
late December 1995 following admission to the emergency room 
due to acute pulmonary edema.  Impressions of respiratory 
failure, secondary to acute pulmonary edema; cardiomyopathy; 
severe aortic sclerosis; renal insufficiency; and prostatism 
were made.  

Also of record is a private emergency room report dated on 
the day of the veteran's death in early January 1996.  It was 
noted that the paramedics were called after the veteran 
became acutely short of breath, and he was transported to the 
emergency room.  The veteran experienced cardiac arrest 
there, and died in the emergency department.

III.  Legal Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death and is also claiming 
entitlement to educational benefits; basic eligibility for 
the latter benefits would flow from entitlement to the 
former.

A.  Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b). 

If chronicity of a disorder in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, the law provides 
that a veteran shall be granted service connection for 
certain specific disorders, including cardiovascular-renal 
disease, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

After a review of all the evidence of record, the Board finds 
that there is no probative evidence that the cause of the 
veteran's death, documented as due to a cardiovascular 
condition, was related to his period of active military 
service or to his only service-connected disability, a 
musculoskeletal disorder of the lumbar spine.  The service 
medical records are negative for any complaints of, treatment 
for, or findings indicative of a cardiovascular condition.  
Post-service records show that the earliest cardiovascular 
problems were not diagnosed and treated until the mid-1980's. 

With respect to the appellant's primary argument on appeal, 
that the veteran's service connected disability of the lumbar 
spine substantially or materially contributed to the cause of 
his death, the evidence of record simply and overwhelmingly 
does not support that contention.  

Significantly, the record includes the March 1997 opinion of 
a VA medical expert who opined that there is no medical 
documentation in this case which indicates that the veteran's 
spinal disc condition contributed to his death, given the 
clear evidence of congestive heart failure with 
cardiomyopathy, known ischemic heart disease, aortic 
stenosis, and CHF with cardiomyopathy, particularly in an 
individual who had attained 86 years.  That opinion 
unequivocally weighs against the appellant's claim herein.

Furthermore, the Board points out that the death certificate 
listed congestive heart failure as the immediate cause of 
death, due to (or as a consequence of) cardiomyopathy.  There 
were no other conditions mentioned on the certificate, which 
was signed by the veteran's attending private physician.  In 
addition, a review of the veteran's medical records, 
particularly those dated in close proximity to his death, 
does not indicate or even suggest any etiological 
relationship between the veteran's disability of the lumbar 
spine and his cardiovascular problems.  The mere fact that 
both a disability of the lumbar spine and serious 
cardiovascular problems co-existed, and may have been treated 
simultaneously, does not establish that the conditions are 
causally related, particularly where, as in this case, there 
has been no evidence or medical opinion offered to that 
effect.


The record does contain a private medical opinion authored by 
the veteran's attending private physician, Dr. E., dated in 
June 1996, which the appellant argues is the strongest 
evidence in favor of her claim.  In that opinion, Dr. E. 
stated that the veteran had severe cardiomyopathy and aortic 
stenosis, and died, undoubtedly, a cardiac death.  The doctor 
opined that the veteran's cardiac condition was exacerbated 
by his anxiety and stress, related, in part to his chronic 
low back problem.

However, the Board must point out that, in his June 1996 
opinion, Dr. E. did not, in any way, directly link the 
veteran's service-connected low back disability and his 
cardiovascular problems, from which he ultimately died.  The 
doctor's opinion indicates that it was not the service-
connected back disability itself which exacerbated his 
cardiac condition, but anxiety and stress, which was 
described as only partly linked to the back disability.  
Service connection is not in effect for anxiety and stress, 
either constituting disorders in and of themselves or as 
symptoms that are part and parcel of another service-
connected disability, specifically the veteran's disability 
of the lumbar spine.  Accordingly, this evidence does not 
support the appellant's claim.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, 
for the reasons discussed above, the Board has found the 
opinion of the VA cardiologist to be more probative than that 
of Dr. E.

The Board is most sympathetic to the appellant's claim, which 
essentially rests on her assertion that the cause of the 
veteran's death is related his service-connected disability 
of the lumbar spine.  However, she has offered no probative 
medical support in the record to show such a causal 
relationship.  Moreover, there is no indication in the record 
that she herself has the specialized medical expertise needed 
to render a professional opinion regarding the cause of the 
veteran's death.  The resolution of issues which involve 
medical knowledge, such as a determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (" layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Under 
the circumstances, her statements are not sufficient to link 
the veteran's death to his period of active service or to any 
of his service-connected disabilities. 

In closing, the Board wishes to express its deepest sympathy 
for the appellant's loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the cause of the veteran's death was not 
related to military service, nor did a service connected 
disability contribute materially or substantially to the 
cause of his death.  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.

B.  Educational Benefits

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities, for the purpose of assisting them in preparing 
to support themselves and their families at a standard of 
living level which the veteran, but for the veteran' death or 
service-connected disability, could have expected to provide 
for the veteran's family.  38 U.S.C.A. § 3500.  Specifically, 
a surviving spouse of (1) a veteran who died of a service-
connected disability, or (2) a veteran who died while having 
a disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval, or air service, is eligible for 
survivors' educational assistance.  38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021.

With regard to the present claim for survivors' educational 
benefits (there is no indication in the record that the 
veteran left dependent children), there is no dispute in this 
case as to the appellant being the surviving spouse of the 
late veteran.  However, the veteran's death has not been 
adjudicated as service-connected, and he did not die while 
having a service-connected disability evaluated as total and 
permanent.  For entitlement to survivors' educational 
assistance, one of these requirements must be met.

As neither requirement is met, the appellant must be deemed 
ineligible for survivors'' educational assistance.  Thus, 
there is no legal basis for entitlement, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

